DETAILED ACTION
This office action is in response to the amendment filed on 01/03/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities: Claims 6 and 10 “a voltage potential of individual” this should be “the voltage potential of individual”.  Appropriate correction is required. Examiner’s Note: The voltage potential refers to the voltage at the capacitors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. US 2016/0072375.
	Regarding Claim 1, Zhou teaches (Figures 1-7) a power converter having integrated capacitor blocked transistor (ICBT) cells (Fig. 3, at 22-28), comprising: an upper arm (22 and 26)comprising a first plurality of upper ICBT cells (38) connected in series; a lower arm (24 and 28) comprising a second plurality of lower ICBT cells (64) connected in series; and a controller (e.g. 58) configured to: provide a control signal pair (sent to 52 and 50 or 60-62) to individual ones of the first plurality of upper ICBT cells and the second plurality of lower ICBT cells to control an output of the power converter (at Vout); determine whether an over-voltage (higher voltage of cell, par.36) exists in at least one ICBT cell as compared to at least one other ICBT cell in at least one of the upper arm and the lower arm (Claim 14); and apply a delay to both control signals of the control signal pair for the at least one ICBT cell having the over-voltage (making the pulses longer or shorter based on the value of the capacitors voltage), to  balance a n at least one of the upper arm and the lower arm. (For Example; Par. 22-25 and 32-41)
	Regarding Claim 2, Zhou teaches (Figures 1-7) wherein each ICBT cell (38 or 64) in the power converter comprises: a main transistor (50); an auxiliary transistor (52); and an ICBT capacitor (54), wherein the auxiliary transistor is series-connected with the ICBT capacitor, and the series-connected auxiliary transistor and the ICBT capacitor are connected in parallel with the main transistor. (For Example; Par. 22-25 and 32-41)
	Regarding Claims 3 and 14, Zhou teaches (Figures 1-7) wherein the control signal pair (sent to the switches) comprises a first gate signal for the main transistor and a second gate signal for the auxiliary transistor. (For Example; Par. 22-25 and 32-41)
	Regarding Claims 6 and 10, Zhou teaches (Figures 1-7) wherein the controller (58) is further configured to measure an arm current (at 34, par. 21 and 23-25) and a voltage potential (Ud1 or Ud2) of individual ICBT capacitors in at least one of the upper arm and the lower arm. (For Example; Par. 22-25 and 32-41)	
	Regarding Claim 7, Zhou teaches (Figures 1-7) wherein the controller (58) is further configured to apply the delay (longer or shorter pulses depending on the value of the capacitors voltage) to the control signal pair (sent to power switches at the cells) at a turn-off event for the at least one ICBT cell having the over-voltage (with the action of shorting and making longer the control pulses of the switches this is accomplished). (For Example; Par. 22-25 and 32-41)
	Regarding Claim 8, (For Example; Par. 22-25 and 32-41) wherein the controller (58) is further configured to apply the delay (longer or shorter pulses depending on the value of the capacitors voltage) to the control signal pair (sent to the power switches in 
	Regarding Claim 9, Zhou teaches (Figures 1-7) a power converter (Fig. 3) having integrated capacitor blocked transistor (at 22-28) cells (T), comprising: a phase leg comprising an arm (34), the arm of the phase leg comprising a plurality of ICBT cells connected in series (38); and a controller (58) configured to generate a control signal (sent to 50-52 and 60-62) pair for individual ones of the plurality of ICBT cells;  determine whether an over-voltage exists in at least one ICBT cell as compared to at least one other ICBT cell in the arm (par. 36 and Fig. 6); and apply a delay to both control signals (longer or shorter pulses depending on the value of the capacitors voltage) of the control signal pair for the at least one ICBT cell having the over-voltage to balance a voltage potential among ICBT capacitors in the arm (Fig. 6). (For Example; Par. 22-25 and 32-41)
	Regarding Claim 11, Eckel teaches (Figures 1-8)   wherein the controller (58) is further configured to calculate a delay offset (longer or shorter pulses depending on the value of the capacitors voltage) based on the current in the arm (par. 21 and 23-25) and the voltage potential of the individual ICBT capacitors in the arm (Fig. 6). (For Example; Par. 22-25 and 32-41)
	Regarding Claim 12, Eckel teaches (Figures 1-8) wherein the controller (58) is further configured to apply the delay offset ((longer or shorter pulses depending on the value of the capacitors voltage) to a control signal pair (sent to the cell switches) for at least one of the plurality of ICBT cells. (For Example; Par. 22-25 and 32-41)
	Regarding Claims 13 and 20, Eckel teaches (Figures 1-8) wherein each ICBT cell (38 or 64) in the power converter comprises: a main transistor (50); an auxiliary transistor (52); and an ICBT capacitor (54), wherein the auxiliary transistor is series-connected with the ICBT capacitor, and the series-connected auxiliary transistor and the ICBT capacitor are connected in parallel with the main transistor. (For Example; Par. 22-25 and 32-41)
	Regarding Claim 16, Eckel teaches (Figures 1-8) a method of control for a power converter (Fig. 3) having integrated capacitor blocked transistor (ICBT) cells (at 22-28), the method comprising: generating a first control signal pair (sent to power switches) for a first ICBT cell (one cell of 22-28) in the power converter and a second control signal pair (sent to power switches of other cell) for a second ICBT cell  (other of cell of 22-28) in the power converter, the first ICBT cell and the second ICBT cell being connected in an arm of a phase leg of the power converter (See fig. 3); and applying a delay (longer or shorter pulses depending on the value of the capacitors voltage) to both of controls signals of one of the first control signal pair and the second control signal pair to balance voltages of ICBT capacitors in the arm of the phase leg (Fig. 6). (For Example; Par. 22-25 and 32-41)
	Regarding Claim 17, Eckel teaches (Figures 1-8) measuring the voltages of the ICBT capacitors (Fig. 6, 108); determining which ICBT capacitor among the ICBT capacitors in the arm of the phase leg has a greater capacitor voltage (par. 36) than a rated value (rated value of the capacitor or cell); and applying the delay (longer or shorter pulses depending on the value of the capacitors voltage) to the control signal or the second ICBT cell . (For Example; Par. 22-25 and 32-41)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 2016/0072375 in view of Aeloiza et al. US 9525348.
	Regarding Claims 4 and 15, Zhou teaches (Figures 1-7)   wherein the first gate signal is complementary to the second gate signal (par. 25
	Eckel does not teach a dead time between at least one of: turning off the main transistor and turning on the auxiliary transistor, and turning on the main transistor and turning off the auxiliary transistor.
	Aeloiza teaches (Figures 4 and 6) a dead time (Figure 4, s2a-s2b) between at least one of: turning off the main transistor and turning on the auxiliary transistor, and turning on the main transistor and turning off the auxiliary transistor (Fig. 4). (For Example; Col. 6)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhou to include a dead time between at least one of: turning off the main transistor and turning on the auxiliary 
	Regarding Claim 5, Zhou teaches (Figures 1-7) the controller (58). (For Example; Par. 22-25 and 32-41)
	Eckel does not teach wherein: at least one control signal pair provided to the upper arm is complementary to at least one control signal pair provided to the lower arm.
	Aeloiza teaches (Figures 4 and 6) wherein: a first control signal pair is complementary to the second control signal pair (For the example in Figure six and the operation as shown in Figure 4). (For Example; Col. 6 and Col. 7 lines 32-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhou to include wherein: a first control signal pair is complementary to the second control signal pair, as taught by Aeloiza to provide shoot through protection to the system.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel US 2016/0190846 in view of Zhou et al. US 2016/0072375.
	Regarding Claim 18, Zhou teaches (Figures 1-7) sensing a current (IL) in the arm of the phase leg (par, 21 and 23-25); for an ICBT cell (38 or 64) having a higher capacitor voltage than a rated value (rated value of the capacitor or cell). (For Example; Par. 22-25 and 32-41)

	Eckel teaches (Figures 1-8) in response to the current being positive (Fig. 5 or Fig. 7), applying the delay (Fig. 4, with Tv or Ta) to the control signal pair (in the example of Figure 4 would be T11-T12) for the first ICBT cell or the second ICBT cell (T) in the arm at a turn-off event (Fig. 4). (For Example; Par.49-59) for an ICBT cell (one of 22-28) having a higher capacitor voltage (par. 36). (For Example; Par. 35-41)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhou to include in response to the current being positive, applying the delay to the control signal pair for the first ICBT cell or the second ICBT cell having the greater capacitor voltage than a rated value in the arm at a turn-off event, as taught by Eckel, to provide effective balance of the voltages and avoid higher losses. 
	Regarding Claim 19, Zhou teaches (Figures 1-7) further comprising: sensing a current in the arm of the phase leg (IL); for an ICBT cell (one of 22-28) having the greater capacitor voltage (par. 36) than a rated value (rated value of the cell or capacitor). (For Example; Par. 22-25 and 32-41)
	Zhou does not teach in response to the current being negative, applying the delay to the control signal pair for the first ICBT cell or the second ICBT cell having the greater capacitor voltage than a rated value in the arm at a turn-on event.
	Eckel teaches (Figures 1-8) in response to the current being negative (Fig. 6 or 8), applying the delay (Fig. 4, with Tv or Ta) to the control signal pair (in the example of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Eckel to include in response to the current being negative, applying the delay to the control signal pair for the first ICBT cell or the second ICBT cell having the greater capacitor voltage than a rated value in the arm at a turn-on event, as taught by Zhou, to provide effective balance of the capacitor voltages. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838